Citation Nr: 0809878	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  00-10 469	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial  rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That determination 
established entitlement to service connection and assigned a 
30 percent rating effective from September 26, 1997.  The 
issue was remanded for additional development in March 2001, 
October 2003, and June 2006.

The Board notes that VA treatment records dated March 22, 
2000, show the veteran was incarcerated for a period of ten 
months apparently for a felony in 1999.  See 38 C.F.R. 
§ 3.665 (2007).  This matter is referred to the RO for any 
appropriate action required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Prior to April 10, 2000, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.

3.  For the period from April 10, 2000, to September 27, 
2006, the veteran's service-connected PTSD was manifested by 
no more than an occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, panic attacks more than once per week, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  From September 27, 2006, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for PTSD effective prior to April 10, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased 50 percent rating, but no 
higher, for PTSD effective April 10, 2000, to September 27, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a rating in excess of 30 percent rating 
for PTSD effective from September 27, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2001, February 2004, and 
June 2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The Board also 
notes that, including as a result of statements by his 
service representative, the veteran has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although in a 
statement dated in October 2007 the veteran reported that he 
felt evidence was missing from his claims folder, he failed 
to identify the specific items of evidence he believed to be 
missing.  It is significant to note that the veteran denied 
receiving any recent treatment for his PTSD at his 
September 2006 VA examination and that upon review the record 
appears to be substantially complete.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Factual Background

Service treatment records show that in August 1969 the 
veteran reported a three day history of pain with associated 
headaches.  A subsequent report noted an abscessed left 
tonsil.  Reports dated in October 1969 show he complained of 
a nervous problem.  It was noted he admitted to heavy ethanol 
intake and desired help.  A December 1969 report noted he was 
having some problem with his drinking.  The veteran's 
discharge examination revealed a normal clinical psychiatric 
evaluation.  Service records show he served in he Republic of 
Vietnam as a combat engineer from October 4, 1966, to January 
10, 1967, and March 1, 1967, to June 28, 1967, and that he 
participated in operations and counter-insurgency operations.  
Service department correspondence dated in January 1985 noted 
a review of the record revealed no evidence of wounds or 
injuries under conditions for which the Purple Heart Medal 
could be authorized.  

Private hospital records dated in August 1973 show the 
veteran began experiencing sudden severe headaches 
approximately two days after a motorcycle accident and was 
seen in the emergency room with uncontrollable nausea and 
vomiting.  It was noted there was no history of 
unconsciousness or convulsions.  The examiner also noted the 
veteran reported a history of similar headaches associated 
with a diagnosis of arthritis.  Operation reports show the 
veteran was 22 days post-subarachnoid hemorrhage 
demonstrated, in part, by the sudden onset of severe 
headaches.  It was noted that an angiographic survey revealed 
a multilobular aneurysm.  A left frontal craniotomy and clip 
occlusion of a left anterior cerebral artery aneurysm was 
performed.

In a February 1981 application for VA benefits the veteran 
requested entitlement to service connection for a concussion 
and resulting aneurysm to the left side of the brain.  He 
asserted the injury was incurred in 1968 when an armored 
vehicle exploded.  An April 1981 VA examination report noted 
the veteran stated he had experienced severe headaches after 
he was blown out of a tank in Vietnam.  Service connection 
was denied for the residuals of an aneurysm in June 1981.  

In correspondence received on September 26, 1997, the veteran 
requested entitlement to service connection for PTSD.  In 
statements in support of his claim he described traumatic 
events including witnessing the death of a Vietnamese child 
and being in a line of tanks during an enemy attack.  

VA hospital records dated in August 1998 included Axis I 
diagnoses of PTSD, alcohol abuse in remission, and narcotics 
and benzodiazepine abuse.  It was noted the veteran was 
admitted because of increasing irritability, insomnia, 
feelings of no energy, flashbacks, intrusive thoughts, and 
nightmares about his war experiences.  The discharge report 
indicated a 13 month history of service in Vietnam and 
injuries including having been thrown by an explosion.  A 
mental status examination revealed the veteran was alert, 
cooperative, coherent, relevant, and appropriate.  He was 
depressed, but denied suicidal and homicidal ideation.  No 
delusions or hallucinations were noted.  The examiner noted 
sensorium, insight, and judgment were clear.  His Global 
Assessment of Functioning (GAF) score was determined to be 41 
to 50.  Treatment records dated in November 1998 included 
Axis I diagnoses of PTSD, prescription drug dependence in 
early full remission, rule out bipolar disorder, and rule out 
pain disorder associated with psychological and general 
medical factors.  A GAF score of 51 was provided.  A December 
1999 report noted psychological testing revealed over-
reporting of some symptoms on a number of measures.  

An August 1999 rating decision established service connection 
for PTSD.  A 30 percent rating was assigned effective from 
September 26, 1997.  In his notice of disagreement the 
veteran asserted that a 100 percent rating was warranted 
because he was unemployable.  

VA treatment records include a February 2000 group therapy 
note which provided a diagnosis of chronic severe PTSD.  It 
was noted the veteran was unwilling at that time to become 
involved in group therapy for PTSD.  A March 2000 psychiatric 
service report noted the veteran reported feeling anxious, 
tense, vigilant, on edge, short-tempered, and angry all the 
time.  The examiner noted he was not psychotic and that he 
denied any thoughts or plans to harm himself or others.  He 
was fully alert and oriented.  His memory, judgment, and 
insight were intact.  The diagnoses included PTSD and a 
history of substance dependence disorders in remission.  A 
GAF score of 58 was provided.  

On VA examination on April 10, 2000, the veteran insisted 
that he was unable to work because of his PTSD.  He reported 
that medications had been no help in dealing with his anxiety 
and depression.  It was noted that the veteran's initial 
evaluation included diagnoses of PTSD pending verification of 
stressors, severe polysubstance dependence, and antisocial 
personality disorder.  Psychological testing at that time 
indicated gross over-reporting in terms of PTSD.  Subsequent 
notes revealed extreme drug seeking behavior with regard to 
benzodiazepines.  The veteran stated he had been clean and 
sober from any type of drug or alcohol since November 1999, 
but it was noted this was inconsistent with a February 2000 
VA treatment report indicating he had been hospitalized a few 
weeks before after overdosing from snorted heroin.

The examiner noted the veteran reported he experienced 
nightmares every night which awakened him two to three times 
each night.  He described intrusive recollections of Vietnam, 
social isolation, depression, an inability to concentrate or 
focus, and being constantly on guard.  It was noted that the 
veteran reported his PTSD symptoms interfered with his 
ability to work, but the examiner noted a review of the 
record showed he had worked rather steadily until 1996 when 
he resigned from VA employment after he was accused of 
stealing seven thousand dollars worth of computer parts.  It 
was also noted he had been incarcerated in a federal prison 
for eight months and was incarcerated for an additional 
period of time after falsifying documents to his parole 
agent.  The examiner noted he had a lengthy history of drug 
and alcohol abuse.  

Clinical observations revealed the veteran was alert, 
oriented in all three spheres, and in good contact with 
routine aspects of reality.  There was no evidence of 
psychosis.  He appeared to be a distant, irritated, angry, 
and demanding individual who blamed VA and others for all of 
his problems.  His mood appeared to be severely depressed and 
his affect appeared to be blunted to the point of being 
flattened.  His memory and intellect appeared to be intact 
and he was at least of average intelligence.  His insight and 
judgment were tremendously impaired along the lines of 
character pathology and his own inability to understand the 
nature of his disorder.  The Axis I diagnoses included 
moderate to moderately severe chronic PTSD, severe chronic 
polysubstance dependence, severe chronic major depressive 
disorder, and pathological gambling.  A GAF score of 55 was 
provided as a reflection of moderate to moderately serious 
symptoms of PTSD.  It was noted that all of the veteran's 
symptoms taken into account would lower his GAF score 
probably into the 40's.  The examiner stated the veteran's 
unemployability was based upon factors other than his PTSD.

Private hospital records dated in April 2000 included a 
discharge diagnosis of drug overdose with apparent suicidal 
ideation.  It was noted that the veteran had a history of a 
drug overdose in January 2000 and that an evaluation by the 
psychiatry service indicated this episode may well have been 
a suicide attempt given his recent overdose in January.  Upon 
discharge he was doing better from a mental status standpoint 
and he was transferred to a VA hospital for further 
treatment.  A subsequent April 2000 VA treatment report noted 
the veteran reported going through withdrawal following a 
two-day admission to a private hospital.  

Associated with the claims folder are records from the Social 
Security Administration (SSA).  In July 2000, SSA determined 
that the veteran was disabled for employment due to PTSD.  VA 
medical records that accompanied that determination.  The 
determination was not based on the ruling of an 
administrative law judge.  In a brief statement accompanying 
the examination, the SSA psychologist noted "Client 
manifests symptoms of depression and anxiety, inflexible and 
maladaptive personality traits, history of ETOH and drug 
abuse, but currently DA/A does not appear to be material to 
adjustment difficulties out at own VAMC and controlling 
weight being given to treating source's opinion is adopted.   
marked limitations in RFC's in areas of concentration and 
persistence, social interaction and adaptive skills."  The 
examination report consisted of a questionnaire with boxes to 
be checked off next to each question regarding degree of 
impairment.  There was no mention of PTSD in the examination 
or the summary.

A January 30, 2003, VA examination report noted the veteran's 
claims file was reviewed in detail prior to the examination.  
The examiner summarized pertinent treatment findings and 
noted the veteran reported his belief that his PTSD symptoms 
had increased in frequency and severity over the past few 
years and particularly since he was not taking any 
psychotropic medication.  He identified his chief complaint 
as disrupted sleep and described having military-related 
nightmares approximately every other night with increasing 
frequency due to the report of pending military action.  He 
also described experiencing intrusive thoughts about his 
military service on a daily basis, particularly when 
confronted with odors and sounds that reminded him of his 
service in Vietnam.  He complained of difficulty establishing 
and maintaining relationships with extreme social isolation 
and avoidance of others, decreased concentration due to 
anxiousness, and a sense of foreboding and loss of interest 
in activities.  The examiner noted that the veteran had poor 
consistency follow-up and difficulty following the 
recommendations of the psychiatrist for medications.

The examiner noted the veteran was alert and oriented times 
three.  He was casually and appropriately dressed and his 
hygiene and grooming were good.  His speech was fluent, 
coherent, and normal in rate and volume.  His mood was 
depressed and his affect was flat.  When questioned about his 
mood he endorsed irritability and episodes of tearfulness.  
He denied any significant suicidal ideation and there was no 
history of suicidal attempt.  He denied any manic symptoms, 
but stated that he felt anxious and nervous on a daily basis 
and tended to ruminate about his experiences in Vietnam.  He 
endorsed symptoms of panic attacks when in groups of people 
and estimated that he experienced panic attacks twice per 
week.  His thoughts were relevant and goal directed with no 
psychotic symptoms.  He denied auditory hallucinations, but 
reported he occasionally experienced visual hallucinations of 
black bugs which were not distressing and happened rarely.  
He denied any paranoid delusions, but commented that he did 
not trust anybody.  The examiner noted his gross cognitive 
functioning appeared adequate and his insight and judgment 
were poor.  

An Axis I diagnosis of chronic PTSD and a GAF score of 50 
were provided.  It was noted that the veteran continued to 
report multiple symptoms of PTSD which he believed were 
increasing in frequency and severity, likely partly due to 
his refusal to take psychotropic medication.  The examiner 
stated the veteran's current symptoms of PTSD appeared to 
result in reduced productivity and occupational and social 
impairment specifically due to flattened affect, panic 
attacks more than once per week, impaired judgment, 
disturbance in motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships due to distrust of others and avoidance of 
social situations.  The examiner also noted that although it 
appeared the veteran's current severity of PTSD symptoms 
would render it difficult for him to work in an environment 
with other people they did not render him totally 
unemployable at that time.  

VA treatment records dated in October 2004 noted the 
veteran's 34-year history of opiate dependence It was noted 
that the veteran reported moderate opiate withdrawal and had 
last used one bag of intravenous heroin the previous Friday 
evening.  He consented to a methadone maintenance treatment 
program and it was noted he indicated interest in pursuing 
treatment for his PTSD if he got stabilized on methadone.  A 
psychiatric service evaluation noted the veteran had been 
using heroin daily since his release from jail approximately 
two and a half years earlier.  A mental status evaluation 
noted his affect was somewhat guarded and his mood was okay.  
His speech was clear with normal rate, rhythm, and prosody.  
There was no evidence of suicidal ideation, homicidal 
ideation, or psychosis.  There was no formal thought disorder 
and the veteran was alert and oriented times three.  A GAF 
score of 55 was provided.  A subsequent report dated four 
days later noted he was oriented times three and that he 
denied hallucinations, delusions, paranoia, and suicidal or 
homicidal ideations.  He complained of problems with short-
term memory and concentration.  The examiner provided Axis I 
diagnoses of opiate dependence, benzodiazepine abuse, history 
of alcohol abuse in remission, and PTSD.  A GAF score of 50 
was assigned.  

A statement from the veteran's brother was received in April 
2006 noted problems he had experienced since service 
including nightmares, nerve problems, depression, guilt, and 
an addiction to drugs, alcohol, and gambling.  It was noted 
that PTSD had created an ugly life for the veteran and his 
family.  

A September 27, 2006, VA examination report noted the 
veteran's claims file was reviewed in detail prior to the 
examination.  The examiner summarized pertinent treatment 
findings and noted the veteran reported he last worked in the 
1990's.  It was also noted that approximately one year 
earlier he had been arrested for simple assault in an 
incident at his home involving his younger sister.  The 
examiner noted that since his last examination in 2003 the 
veteran had not complied in a consistent fashion with 
treatment of any kind and that he had not had any treatment 
for PTSD nor any other psychiatric or psychological 
treatment.  

The veteran reported that he felt about the same as he had 
before and stated that he could not sleep, that he had a lot 
of flashbacks, and that he was very depressed.  The examiner 
noted that after several questions it appeared that the 
veteran was not, at any time, experiencing a true 
dissociative episode, but was rather thinking about his dream 
or thinking about the explosion.  He reported this occurred 
every day and that he had combat-related nightmares every 
night.  The examiner noted it was highly unusual for 
veterans, even veterans exposed to heavy and extreme combat, 
to report nightmares every night or on a daily basis.  

Mental status examination revealed the veteran's dress was 
casual and appropriate and his grooming and hygiene were 
good.  He was oriented and fully understood the purpose of 
the evaluation.  He was somewhat lethargic in overall 
activity level and somewhat guarded and detached in manner.  
Engagement with the examiner was marginal and speech was soft 
in volume and tone, but normal in rate and rhythm.  Speech 
content was underproductive, but relevant and coherent.  The 
veteran's mood appeared to be dysphoric, apathetic, and 
somewhat defensive at times with restricted affect.  He 
described his sleep as poor and claimed to have daily 
nightmares.  He denied suicidal or homicidal ideation.  His 
thought processes generally appeared logical and sequential 
with no evidence of psychotic thought processes.  He reported 
that he heard noises at night like someone was trying the 
door, but that when he checked no one was there.  The 
examiner noted he reported no dissociatative symptoms.  In 
terms of excessive behaviors it was noted the veteran 
reported he constantly had to check that his mother was okay 
and the door was locked.  He reported he had no friends and 
that he did not socialize.  His insight and judgment appeared 
to be limited.  

The examiner provided Axis I diagnoses of chronic mild PTSD, 
in remission, and polysubstance dependence, currently active, 
and an Axis II diagnosis of antisocial personality disorder.  
GAF scores were provided of 65 for some mild symptoms or some 
difficulty in social or occupational functioning due to PTSD 
alone and 55 in combination with characterological problems 
and substance dependence.  In summary the examiner noted the 
current examination revealed reason to question the severity 
of the veteran's combat-related stressors and also that his 
current symptomatology was significantly over-reported.  He 
provided verbal report of symptoms at a level commonly 
associated with extremely heavy combat exposure which is 
neither alleged nor verified in this case.  He reported 
rather severe symptoms that made him unable to work or 
function socially, but he was able to provide assistance for 
his mother including shopping without assistance.  It was 
noted that of most significance was his long history of drug 
and alcohol abuse and dependence which appeared to be on an 
active basis.  The examiner also noted that the veteran had 
not elected to seek treatment for PTSD symptomatology which 
suggested that his report of symptom severity were not enough 
to motivate him to seek any kind of symptom relief through 
treatment.  

Overall, it was the opinion of the examiner that the 
veteran's PTSD symptoms, if present, were at most mild and 
were not distressing enough to motivate him to seek any 
further treatment or assistance other than with narcotic 
medication to which he had a history of addiction.  The 
majority of the veteran's reported problems in functioning 
were directly due to ongoing substance dependence problems, 
including alcohol, opiate drugs, and benzodiazepines.  The 
examiner stated his ongoing abuse had clearly exacerbated 
problems with impulse control and relationships with others 
and appeared responsible for much of his social isolation.  
In terms of PTSD symptoms there was no evidence that 
previously reported symptoms had increased in severity since 
the last examination.  The veteran was not believed to be 
unemployable secondary to PTSD and there appeared to be no 
compelling evidence to suggest that he was unemployable 
outside of characterological problems and drug-related 
symptomatology.  

Analysis

Initially, the Board acknowledges that the veteran has been 
in receipt of SSA disability benefits effective May 1998.  In 
Collier v. Derwinski, 1 Vet.App. 413, 417 (1991), the Court 
held that the decision of an ALJ regarding a Social Security 
disability claim "cannot be ignored and to the extent its 
conclusions are not accepted, reasons or bases should be 
given therefore."  See Brown (Clem) v. Derwinski, 2 Vet.App. 
444, 448; Murincsak v. Derwinski, 2 Vet.App. 363, 370-372 
(1992) (determination by SSA that a claimant is entitled to 
disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).

The Board rejects the SSA determination of PTSD as the basis 
of the veteran's unemployability, the reason being that the 
psychologist, in his evaluation of the veteran and summary 
following his evaluation, did not mention PTSD as the source 
of the veteran's problems, but instead noted "depression and 
anxiety, inflexible and maladaptive personality traits, 
history of ETOH and drug abuse" as the bases for his 
impairment.  The report was entirely silent as to even the 
term "PTSD."  

Based upon the evidence of record, the Board finds that prior 
to April 10, 2000, the veteran's PTSD was manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss.  Although records, including a November 
1998 VA treatment report, note GAF scores in the 50 range, 
the overall evidence demonstrates symptoms of PTSD more 
consistent with the criteria for a 30 percent rating during 
this period.  Psychological testing during this period also 
revealed over-reporting of some symptoms on a number of 
measures.  The February 2000 group therapy note which 
provided a diagnosis of chronic severe PTSD is considered to 
warrant a lesser degree of probative weight as the diagnosis 
was apparently provided without a complete examination or 
review of the medical evidence of record.  This diagnosis of 
severe PTSD is inconsistent with the March 2000 psychiatric 
service examination findings.  Therefore, entitlement to a 
rating in excess of 30 percent for PTSD prior to April 10, 
2000, must be denied.

The Board finds, however, that for the period from April 10, 
2000, to September 27, 2006, the veteran's service-connected 
PTSD was manifested by an occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, panic attacks more than once 
per week, impaired judgment, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  The evidence of 
record including medical reports and assigned GAF score in 
the 50 range during this period met the criteria of an 
increased, "staged" 50 percent rating.

There is no probative evidence of an occupational and social 
impairment due to the service-connected disability with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or an inability to establish and maintain effective 
relationships.  Nor is there any probative evidence of a 
total occupational and social impairment due to PTSD symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, a rating higher than 50 percent during the 
period from April 10, 2000, to September 26, 2006, is not 
warranted.  

The Board also finds that for the period after September 27, 
2006, the veteran's PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss.  The September 2006 VA examiner's opinion as to the 
symptoms attributable to the veteran's service-connected PTSD 
is persuasive.  It is also consistent with prior findings of 
symptom exaggeration upon psychological testing.  Therefore, 
the Board finds that a decreased, "staged" rating of 
30 percent for PTSD is warranted for the period from 
September 27, 2006.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The schedular ratings are adequate in 
this case and the persuasive medical evidence clearly 
demonstrates the veteran is not unemployable as a result of 
his service-connected PTSD.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for any higher or other 
"staged" ratings.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period prior to April 10, 2000, is denied.

Entitlement to an increased 50 percent rating, but no higher, 
for PTSD is granted for the period from April 10, 2000, to 
September 27, 2006, subject to the regulations governing the 
payment of monetary awards.

Entitlement to rating in excess of 30 percent for PTSD for 
the period from September 27, 2006, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


